Case 1:19-cr-02032-SMJ                      ECF No. 155-4        filed 03/06/20   PageID.697 Page 1 of 7




 Lineup: 5032                                                                      6/9/2019   11:49:33   AM


             Position                                 Name Number                    Name

             1.                                       10684

             2.                                       4027

             3.                                       20020

             4.                                       2822

             5.                                       185

             6.                                       140409                         CLOUD, DONOVAN QUINN CARl




 Copyright   ©   2019 Motorola Solutions,   Inc. ALL RIGHTS RESERVED




46                                                    EXHIBIT D
Case 1:19-cr-02032-SMJ                       ECF No. 155-4        filed 03/06/20   PageID.698 Page 2 of 7




     Lineup: 5032                                                                   6/9/2019   11:49:33   AM




                                                                1

 Copyright    ©   2019 Motorola Solutions,   Inc. ALL RIGHTS RESERVED




47                                                     EXHIBIT D
Case 1:19-cr-02032-SMJ                         ECF No. 155-4       filed 03/06/20   PageID.699 Page 3 of 7




     Lineup: 5032                                                                    6/9/2019   11:49:33   AM




                                                                  2

 Copyright    ©     2019 Motorola Solutions,   Inc. ALL RIGHTS RESERVED




48                                                       EXHIBIT D
Case 1:19-cr-02032-SMJ                         ECF No. 155-4       filed 03/06/20   PageID.700 Page 4 of 7




     Lineup: 5032                                                                    6/9/2019   11:49:33   AM




                                                                  3

 Copyright    ©     2019 Motorola Solutions,   Inc. ALL RIGHTS RESERVED




49                                                       EXHIBIT D
Case 1:19-cr-02032-SMJ                      ECF No. 155-4        filed 03/06/20   PageID.701 Page 5 of 7




     Lineup: 5032                                                                  6/9/2019   11:49:33   AM




                                                               4

 Copyright   ©   2019 Motorola Solutions,   Inc. ALL RIGHTS RESERVED




50                                                    EXHIBIT D
Case 1:19-cr-02032-SMJ                      ECF No. 155-4        filed 03/06/20   PageID.702 Page 6 of 7




     Lineup: 5032                                                                  6/9/2019   11:49:33   AM




                                                               5

 Copyright   ©   2019 Motorola Solutions,   Inc. ALL RIGHTS RESERVED




51                                                    EXHIBIT D
Case 1:19-cr-02032-SMJ                       ECF No. 155-4        filed 03/06/20   PageID.703 Page 7 of 7




     Lineup: 5032                                                                   6/9/2019   11:49:33   AM




                                                                6

 Copyright    ©   2019 Motorola Solutions,   Inc. ALL RIGHTS RESERVED




52                                                     EXHIBIT D
